DETAILED ACTION
Applicant’s amendment filed August 18, 2020 is acknowledged.
Claims 3, 5-9, 11, 12, 20, 22-26, 28, 29, 37, and 40 are cancelled as previously indicated.
Claims 1, 2, 4, 10, 13-19, 21, 27, 30-36, 38, and 39 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 10, 13-19, 21, 27, 30-36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (hereinafter Chen) (U.S. Patent Application Publication # 2015/0085723 A1) in view of Suo et al. (hereinafter Suo) (U.S. Patent Application Publication # 2010/0238847 A1), and further in view of CHEN et al. (hereinafter Chen2) (U.S. Patent Application Publication # 2016/0044667 A1).
claim 1 and 35, Chen teaches and discloses a method for transmitting data, comprising: determining, by a network side device (base station, figure 5), a radio frame (radio frame, [0074]), wherein the radio frame comprises an enhanced subframe (special subframe, [0075]), and the enhanced subframe comprises an uplink (UL) portion (UpPTS, [0075]) and a downlink (DL) portion (DwPTS, [0075]); and communicating, by the network side device, with a user equipment (terminal, figure 6) through the radio frame (figure 1; [0074]; [0075]; [0076]; [0081]; teaches the base station communicates with a terminal by using special subframe within a radio frame);
wherein determining, by the network side device, the radio frame, comprising: determining, by the network side device, a length of the UL portion and a length of the DL portion in the enhanced subframe; wherein the length of the UL portion is equal to the length of the DL portion in the enhanced subframe; or wherein the length of the UL portion is different from the length of the DL portion in the enhanced subframe (figure 1; [0073]; [0075]; teaches the base station determines the length of the UpPTS and DwPTS where the lengths of the UpPTS and DwPTS in the special subframe can vary or be equal in length).
However, Chen may not expressly disclose wherein the length of the UL portion is equal to the length of the DL portion in the enhanced subframe (although the claim states the portions are equal OR different in length, and Chen teaches the instance where the portions are different in length).
Nonetheless, in the same field of endeavor, Suo teaches and discloses wherein the length of the UL portion is equal to the length of the DL portion in the enhanced ([0088]; Table 3; [0090]; Table 4; teaches an instance where the length of the UpPTS and the DwPTS are equal in length; figures 12 and 13; Table 7; Table 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an instance where the length of the UpPTS and the DwPTS are equal in length as taught by Suo with the method and device as disclosed by Chen for the purpose of reducing delay and providing configuration information of the special subframe, as suggested by Suo.
However, Chen, as modified by Suo, may not expressly disclose when the length of the UL is different from the length of the DL portion in the enhanced subframe, the enhanced subframe in the radio frame comprises enhanced subframe of a second type, wherein the UL portion is prior to the DL portion in the enhanced subframe of the second type.
Nonetheless, in the same field of endeavor, Chen2 teaches and suggests when the length of the UL is different from the length of the DL portion in the enhanced subframe, the enhanced subframe in the radio frame comprises enhanced subframe of a second type (special subframe), wherein the UL portion is prior to the DL portion in the enhanced subframe of the second type ([0027]; “…a special subframe may include a downlink (DL) portion, a guard period (GP) portion, and an uplink (UL) portion…”; figures 5-6, [0073]; [0075]; [0080]; teaches the special subframe is comprised of an UL portion and a DL portion of different ratio/length and the subframe is of a different type where the UL portion is prior to the DL portion with a sequence of UL portion, GP, DL portion, as depicted in figures 5-6).


Regarding claims 2 and 36, Chen, as modified by Suo and Chen2, further teaches and discloses wherein communicating, by the network side device (base station, figure 5), with the user equipment through the radio frame, comprising: receiving, by the network side device, a part of or all of uplink pilot, and uplink service data through the UL portion (UpPTS, [0075]) in the enhanced subframe; and/or, transmitting, by the network side device, a part of or all of downlink pilot, downlink service data and downlink control signaling through the DL portion (DwPTS, [0075]) in the enhanced subframe (figure 1; [0073]; [0075]; teaches the base station receiving uplink data and symbols in the UpPTS and transmitting symbols, data and control signals in the DwPTS). 

Regarding claims 4 and 21, Chen, as modified by Suo and Chen2, further teaches and discloses wherein when the length of the UL portion is equal to the length of the DL portion in the enhanced subframe, when the length of the UL portion is different from the length of the DL portion in the enhanced subframe, the enhanced (Table 2; [0073]; [0075]; teaches a special subframe of a first type in which the DwPTS is prior to the UpPTS); and/or, 
wherein the UL portion in the enhanced subframe comprises N orthogonal frequency division multiplexing OFDM symbols, wherein N is a positive integer; and the DL portion in the enhanced subframe comprises M OFDM symbols, where M is a positive integer ([0073]; [0075]; teaches the UpPTS and the DwPTS of the special subframes are comprised of OFDM symbols); and/or 
wherein the length of the UL portion in different enhanced subframes of the radio frame is equal or different; and/or wherein the length of the DL portion in different enhanced subframes of the radio frame is equal or different (Table 2; [0073]; [0075]; teaches the lengths of the UpPTS and the length of the DwPTS vary depending on the configuration of the special subframe as shown in Table 2); and/or 
wherein the enhanced subframe further comprises a guard period (GP) portion ([0073]; [0075]; teaches the special subframe further comprises a guard period), but may not expressly disclose the enhanced subframe in the radio frame comprises an enhanced subframe of a first type and/or an enhanced subframe of a second type; the UL portion is prior to the DL portion in the enhanced subframe of the second type.
Nonetheless, Chen2 further teaches and suggests the enhanced subframe in the radio frame comprises an enhanced subframe (special subframe) of a first type and/or an enhanced subframe of a second type; the UL portion is prior to the DL portion in the enhanced subframe of the second type ([0027]; “…a special subframe may include a downlink (DL) portion, a guard period (GP) portion, and an uplink (UL) portion…”; figures 5-6, [0073]; [0075]; [0080]; teaches the special subframe is comprised of an UL portion and a DL portion of different ratio/length and the subframe is of a different type where the UL portion is prior to the DL portion with a sequence of UL portion, GP, DL portion, as depicted in figures 5-6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the special subframe is comprised of an UL portion and a DL portion of different ratio/length and the subframe is of a different type where the UL portion is prior to the DL portion as taught by Chen2 with the method and device as disclosed by Chen, as modified by Suo, for the purpose of providing the configuration of a special subframe in unlicensed spectrum, as suggested by Chen2.

Regarding claims 10 and 27, Chen, as modified by Suo and Chen2, further teaches and discloses wherein M is equal to N; and/or wherein the GP portion in the enhanced subframe is between the DL portion and the UL portion (Table 2, [0073]; [0075]; teaches the number of OFDM symbols in the UpPTS and the DwPTS can be the same and that the GP is located between the UpPTS and the DwPTS); and/or 
wherein the radio frame comprises at least one enhanced subframe, all of which have the GP portion (Table 2, [0073]; [0075]; teaches the special subframe is comprised of a UpPTS, DwPTS, and GP portion); and/or 
(Table 2, [0073]; [0075]; teaches the GP is located between the UpPTS and the DwPTS). 

Regarding claim 13, Chen, as modified by Suo and Chen2, further teaches and disclose wherein a length of a downlink transmission time interval (TTI) (downlink timeslot/subframe of the DwPTS) of the enhanced subframe (special subframe) is less than a length of one subframe, transmission time interval (TTI) of the enhanced subframe is less than a length of one subframe; and/or the length of an uplink TTI (uplink timeslot/subframe of the UpPTS) of the enhanced subframe is less than the length of one subframe (Table 2; [0073]; teaches “…when a configuration of the special subframe meets a condition that a length of a UpPTS (uplink pilot timeslot) is a half of a length of a subframe, and a total length of the DwPTS and a GP (guard period) is also a half of a length of a subframe…”; [0075]; “…A length of each part may be configured at the base station; however, a total length of these three parts is a length of one subframe, that is, 1 ms. Table 2 shows a configuration of a timeslot length of the special subframe that is supported by the system of the LTE TDD release 8, in which the lengths of the DwPTS and the UpPTS that are represented by the quantities of OFDM symbols, and a length of the GP can be obtained by subtracting a sum of the lengths of the DwPTS and the UpPTS from the length of the subframe. In Table 2, the timeslot length is represented by the quantity of OFDM symbols…”; [0077]; [0078]). 

Regarding claim 14, Chen, as modified by Suo and Chen2, further teaches and discloses wherein the length of a downlink TTI of the enhanced subframe is equal to the length of half a subframe; and/or the length of an uplink TTI of the enhanced subframe is equal to the length of half a subframe (Table 2; [0073]; teaches “…when a configuration of the special subframe meets a condition that a length of a UpPTS (uplink pilot timeslot) is a half of a length of a subframe, and a total length of the DwPTS and a GP (guard period) is also a half of a length of a subframe…”; [0075]; [0077]; [0078]). 

Regarding claim 15, Chen, as modified by Suo and Chen2, further teaches and discloses wherein the radio frame further comprises at least one downlink subframe and/or at least one uplink subframe (figure 1; Table 1; [0061]; teaches the radio frame comprises a downlink subframe and/or uplink subframe). 

Regarding claim 16, Chen, as modified by Suo and Chen2, further teaches and discloses wherein the length of a downlink TTI of the downlink subframe is equal to or less than the length of one subframe; and/or the length of an uplink TTI of the uplink subframe is equal to or less than the length of one subframe (Tables 1 and 2; [0061]; [0075]; teaches “…a length of a subframe is 1 ms…each subframe may be set as a downlink subframe, an uplink subframe, and a special subframe. According to a cyclic prefix setting, one subframe may include 12 or 14 OFDM symbols. One downlink subframe or one uplink subframe is formed by two timeslots with a length of 0.5 ms, and each timeslot further includes 6 or 7 OFDM symbols…”). 

Regarding claim 17, Chen, as modified by Suo and Chen2, further teaches and discloses configuring, by the network side device, the radio frame for the user equipment (figure 1; [0059]; teaches the base station configures the radio frame for the terminal). 

Regarding claims 18 and 38, Chen teaches and discloses a method for transmitting data, comprising: determining, by a user equipment (terminal, figure 6), a radio frame (radio frame, [0074]), wherein the radio frame comprises an enhanced subframe (special subframe, [0075]), and the enhanced subframe comprises an uplink (UL) portion (UpPTS, [0075]) and a downlink (DL) portion (DwPTS, [0075]); and 
communicating, by the user equipment, with a network side device through the radio frame (figure 1; [0074]; [0075]; [0076]; teaches the base station communicates with a terminal by using special subframe within a radio frame);
wherein determining, by the user equipment, the radio frame, comprising: determining, by the user equipment, a length of the UL portion and a length of the DL portion in the enhanced subframe; wherein the length of the UL portion is different from the length of the DL portion in the enhanced subframe (figure 1; [0073]; [0075]; teaches the base station determines the length of the UpPTS and DwPTS where the lengths of the UpPTS and DwPTS in the special subframe can vary or be equal in length).
although the claim states the portions are equal OR different in length, and Chen teaches the instance where the portions are different in length).
Nonetheless, in the same field of endeavor, Suo teaches and discloses wherein the length of the UL portion is equal to the length of the DL portion in the enhanced subframe ([0088]; Table 3; [0090]; Table 4; teaches an instance where the length of the UpPTS and the DwPTS are equal in length; figures 12 and 13; Table 7; Table 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an instance where the length of the UpPTS and the DwPTS are equal in length as taught by Suo with the method and device as disclosed by Chen for the purpose of reducing delay and providing configuration information of the special subframe, as suggested by Suo.
However, Chen, as modified by Suo, may not expressly disclose when the length of the UL is different from the length of the DL portion in the enhanced subframe, the enhanced subframe in the radio frame comprises enhanced subframe of a second type, wherein the UL portion is prior to the DL portion in the enhanced subframe of the second type.
Nonetheless, in the same field of endeavor, Chen2 teaches and suggests when the length of the UL is different from the length of the DL portion in the enhanced subframe, the enhanced subframe in the radio frame comprises enhanced subframe of a second type (special subframe), wherein the UL portion is prior to the DL portion in  ([0027]; “…a special subframe may include a downlink (DL) portion, a guard period (GP) portion, and an uplink (UL) portion…”; figures 5-6, [0073]; [0075]; [0080]; teaches the special subframe is comprised of an UL portion and a DL portion of different ratio/length and the subframe is of a different type where the UL portion is prior to the DL portion with a sequence of UL portion, GP, DL portion, as depicted in figures 5-6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the special subframe is comprised of an UL portion and a DL portion of different ratio/length and the subframe is of a different type where the UL portion is prior to the DL portion as taught by Chen2 with the method and device as disclosed by Chen, as modified by Suo, for the purpose of providing the configuration of a special subframe in unlicensed spectrum, as suggested by Chen2.

Regarding claims 19 and 39, Chen, as modified by Suo and Chen2, further teaches and discloses wherein communicating, by the user equipment, with the network side device through the radio frame, comprising: transmitting, by the user equipment, a part of or all of uplink pilot, uplink service data, and uplink control signaling through the UL portion (UpPTS, [0075]) in the enhanced subframe; and/or, receiving, by the user equipment, a part of or all of downlink pilot, downlink service data and downlink control signaling through the DL portion (DwPTS, [0075]) in the enhanced subframe (figure 1; [0073]; [0075]; [0079]; teaches the base station receiving uplink data and symbols in the UpPTS and transmitting symbols, data and control signals in the DwPTS). 

Regarding claim 30, Chen, as modified by Suo and Chen2, further teaches and discloses wherein a length of a downlink TTI (downlink timeslot/subframe of the DwPTS) of the enhanced subframe (special subframe) is less than a length of one subframe; and/or the length of an uplink TTI (uplink timeslot/subframe of the UpPTS) of the enhanced subframe is less than the length of one subframe (Table 2; [0073]; teaches “…when a configuration of the special subframe meets a condition that a length of a UpPTS (uplink pilot timeslot) is a half of a length of a subframe, and a total length of the DwPTS and a GP (guard period) is also a half of a length of a subframe…”; [0075]; “…A length of each part may be configured at the base station; however, a total length of these three parts is a length of one subframe, that is, 1 ms. Table 2 shows a configuration of a timeslot length of the special subframe that is supported by the system of the LTE TDD release 8, in which the lengths of the DwPTS and the UpPTS that are represented by the quantities of OFDM symbols, and a length of the GP can be obtained by subtracting a sum of the lengths of the DwPTS and the UpPTS from the length of the subframe. In Table 2, the timeslot length is represented by the quantity of OFDM symbols…”). 

Regarding claim 31, Chen, as modified by Suo and Chen2, further teaches and discloses wherein the length of a downlink TTI of the enhanced subframe is equal to the length of half a subframe; and/or the length of an uplink TTI of the enhanced subframe is equal to the length of half a subframe (Table 2; [0073]; teaches “…when a configuration of the special subframe meets a condition that a length of a UpPTS (uplink pilot timeslot) is a half of a length of a subframe, and a total length of the DwPTS and a GP (guard period) is also a half of a length of a subframe…”; [0075]; [0077]; [0078]). 

Regarding claim 32, Chen, as modified by Suo and Chen2, further teaches and discloses wherein the radio frame further comprises at least one downlink subframe and/or at least one uplink subframe (figure 1; Table 1; [0061]; teaches the radio frame comprises a downlink subframe and/or uplink subframe). 

Regarding claim 33, Chen, as modified by Suo and Chen2, further teaches and discloses wherein the length of a downlink TTI of the downlink subframe is equal to or less than the length of one subframe; and/or the length of an uplink TTI of the uplink subframe is equal to or less than the length of one subframe (Tables 1 and 2; [0061]; [0075]; teaches “…a length of a subframe is 1 ms…each subframe may be set as a downlink subframe, an uplink subframe, and a special subframe. According to a cyclic prefix setting, one subframe may include 12 or 14 OFDM symbols. One downlink subframe or one uplink subframe is formed by two timeslots with a length of 0.5 ms, and each timeslot further includes 6 or 7 OFDM symbols…”). 

Regarding claim 34, Chen, as modified by Suo and Chen2, further teaches and discloses wherein determining, by the user equipment, the radio frame, comprising: determining, by the user equipment, the radio frame according to configuration of the (figure 1; [0059]; teaches the terminal receives and determines the radio frame based on the configuration of the radio frame from base station). 

Response to Arguments
Applicant’s arguments, filed August 18, 2020, with respect to the rejection(s) of claim(s) 1, 2, 4, 10, 13-19, 21, 27, 30-36, 38, and 39 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suo et al. (U.S. Patent Application Publication # 2010/0238847 A1) and CHEN et al. (U.S. Patent Application Publication # 2016/0044667 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
January 14, 2021